By ch. 201, sect. 16, Rev. Stats., we are required to dispose of the party brought before us on habeascorpus, "as law and justice shall require." He should have been committed, as an appellant neglecting to give recognizance and pay costs, according to the provisions of ch. 78, sect. 24, specially made for such a contingency in such a prosecution as this, until "he gave the recognizance and paid the costs, or was discharged by order of law." It is said that he has been deprived of the privilege of perfecting his appeal, as well as of regaining his liberty accorded by the law, through the fault of the justice issuing this mittimus. We cannot remedy the past upon this proceeding, but only provide for the future in this regard, which, as the court to which the prisoner has appealed is still to sit, we do, by ordering the jailer to commit and keep him until he give recognizance in the sum of $100, with good and sufficient sureties, with condition as provided in ch. 78, sect. 23, Rev. Stats., and pay costs taxed at $11.95, or be discharged according to law. We shall in this way correct the mittimus,
and do entire justice, so far as we can, to the prisoner, by placing him in the precise position in which, under the law, he ought to be placed. *Page 29